Judgment in this case was entered on January 6, 1910, and thirty days from said date was allowed plaintiff in error in which to make and serve a case-made. On February 10, 1910, the court granted an extension of thirty days' additional time to make and serve the case-made. Thereafter, on March 18, 1910, another order was made, extending the time in which to make and serve a case for the Supreme Court. It will be noticed that the time for making and serving the case-made had expired, in both instances, before the order of extension was made by the court. The time allowed by the first order expired on February 6th; while the order extending the time was not made or entered until February 10th. The time allowed by the second order expired March 8th; while the second order of extension was not made and entered until March 16, 1910. Thus it is seen that the purported case-made was not made and served within three days from the date of the entry of the judgment, or within the extension of time allowed by the court. The purported case-made is a nullity and ineffectual for the purpose of presenting alleged errors to this court for review. This court, therefore, is without jurisdiction to consider any of the alleged errors complained of. Heath v. Tanner, 30 Okla. 598, 120 P. 636;Carr v. Thompson et al., 27 Okla. 7, 110 P. 667; Cowan v.Maxwell, 27 Okla. 87, 111 P. 388; McCoy v. McCoy,27 Okla. 371, 112 P. 1040; Willson v. Willson, 27 Okla. 419,112 P. 970; School Dist. v. Cox, 27 Okla. 459, 112 P. 1041;Lathim v. Schlack, 27 Okla. 522, 112 P. 968.
The record is not certified as a transcript, therefore the appeal should be dismissed.
By the Court: It is so ordered. *Page 148